tcmemo_2012_340 united_states tax_court rawls trading l p rawls management_corporation tax_matters_partner petitioner v commissioner of internal revenue respondent rawls group l p rawls family l p rawls management_corporation jerry rawls and the jerry s rawls business_trust jerry rawls trustee partners other than the tax_matters_partner petitioners v commissioner of internal revenue respondent docket nos filed date michael todd welty laura l gavioli and mark thomas for petitioners elaine h harris david b flassing julie ann p gasper and mark edward o’leary for respondent memorandum findings_of_fact and opinion vasquez judge these consolidated case sec_1 are a partnership-level proceeding subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite codified as amended at sections these cases arose out of two short_sale variants of the son-of-boss tax_shelters engaged in by jerry s rawls mr rawls in the issues for decision are whether respondent’s determinations in the notices of final partnership administrative adjustments fpaas issued to rawls group l p group and rawls trading l p trading are correct and whether petitioners have established a reasonable_cause defense under sec_6664 to the sec_6662 accuracy-related_penalties on date these dockets were consolidated with rawls family l p v commissioner docket no on date we dismissed the case involving rawls family l p for lack of jurisdiction by order accompanying 138_tc_271 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar see 128_tc_192 providing a detailed description of the shelter findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference we also incorporate the facts set forth in our prior opinion 138_tc_271 we repeat several of the facts from our prior opinion as they are relevant to the issues in these cases jerry s rawls mr rawls earned a bachelor of science degree in mechanical engineering from texas tech university in lubbock texas and a master of science degree in industrial administration from purdue university in west lafayette indiana from through he worked for raychem corp where he began as a sales engineer and eventually rose to general manager of two divisions within the company mr rawls cofounded the fiber optics company finisar corp finisar in mr rawls financed his dollar_figure initial investment in finisar by taking out a second mortgage on his house at that time mr rawls’ wealth consisted during this time mr rawls lived in chicago dallas and california mr rawls currently resides in california finisar was originally incorporated in california and was reincorporated in delaware in finisar’s corporate headquarters is in sunnyvale california only of the equity in his house upon formation of finisar mr rawls received a portion of its outstanding shares of common_stock since the company’s inception mr rawls has served variously as finisar’s president chief_executive_officer or chairman of the board by finisar had become the nation’s leading provider of fiber optic subsystems and network performance tests on date finisar announced an initial_public_offering ipo of its common_stock on date finisar made an ipo of big_number shares at the time of the ipo mr rawls owned big_number shares of finisar stock which represented of finisar’s outstanding common_stock mr rawls’ stock ownership in finisar represented approximately of the company’s outstanding common_stock before the ipo however because of his position at the company mr rawls was subject_to a lock up that precluded him from selling his finisar shares in the ipo and for a six- month period thereafter on date finisar announced a three-for-one public stock split a public offering of an additional million shares of common_stock by finisar and a secondary offering of million shares by the existing shareholders of finisar the split was to take effect on date with respect to the shareholders of record as of close of business on date it was contemplated that the stock offerings would be effected on or about date at the time of the ipo mr rawls had no will or estate plan in place he had no personal lawyers and his finisar holdings made up substantially_all of his net_worth between february and date mr rawls was busy traveling the country in advance of the upcoming secondary offering of finisar’s common_stock mr rawls intended to sell approximately big_number shares of his finisar common_stock in this secondary offering the heritage organization on date steven j lange a representative from the heritage organization l l c heritage made an unsolicited call to mr rawls to discuss heritage’s services regarding tax and estate_planning mr rawls agreed to meet with a heritage representative in person on date mr rawls met with heritage employee joseph van voorhis mr van voorhis presented the people at heritage as estate planners and sophisticated tax planners according to mr van voorhis’ notes during the heritage filed a voluntary petition for relief under ch of the bankruptcy code on date see 375_br_230 bankr n d tex discussing heritage’s activities and its relationship with its clients as conducted before the filing of the bankruptcy petition meeting mr rawls asked a lot of questions about the people and who we are mentioned that he didn’t know us and asked how does he get credibility about our firm he said he wanted information on the company handouts curricula vitae on all the members the who and what of our expertise and who are we that kind of thing mr rawls met with heritage representatives on several more occasions he also spoke with several of heritage’s former clients and received positive references mr rawls also discussed heritage and its proposed strategies with his brother warren rawls warren rawls is a certified_public_accountant c p a who used to work in dallas warren rawls told his brother that he asked his accounting colleagues in dallas what they knew of heritage and he researched the transactions involved after discussing heritage with his brother mr rawls understood that heritage had a positive reputation among warren rawls’ dallas colleagues and that the authority heritage cited and its approach looked legitimate on date mr rawls paid heritage a dollar_figure initial fee and executed an agreement with heritage heritage agreement heritage required that mr rawls pay the dollar_figure fee and sign the heritage agreement before it presented the specifics of the plan the heritage agreement contained a nondisclosure clause which prevented mr rawls from disclosing information about heritage’s strategies the heritage agreement also provided that heritage’s fee wa sec_25 of the reduction in federal state and local_taxes that mr rawls claimed using a heritage strategy the heritage agreement also contained a provision whereby mr rawls acknowledged that he could not rely on heritage for any advice mr rawls understood the heritage approach to be a structure of complex transactions providing a number of benefits including estate_planning protection as well as important tax advantages mr rawls believed the heritage strategies were investments where you had to put up real money but you had the real opportunity to profit furthermore mr rawls entered into the heritage agreement to increase the diversification of his holdings and reduce the economic risk related to the volatility of the market price of his finisar common_stock lewis rice mr rawls understanding that the heritage agreement precluded him from relying on heritage sought the advice of an attorney as discussed above mr rawls did not have a personal attorney in heritage recommended two lawyers to mr rawls mr rawls contacted both attorneys and ultimately selected michael mulligan of the law firm lewis rice fingersh l c lewis rice mr rawls selected mr mulligan because of his impressive résumé in the estate_planning field mr mulligan received his law degree from columbia university in after graduating from law school he clerked for u s district judge william h webster in st louis missouri since mr mulligan has practiced in the area of estate_planning and administration he also serves on the editorial board_of estate_planning magazine and was serving on the board when mr rawls hired him mr mulligan was mr rawls’ principal contact at lewis rice lewis rice attorneys william j falk8 and lawrence h weltman9 also performed work for mr rawls mr falk and mr weltman were responsible for analyzing the income_tax consequence of transactions at issue before mr rawls heritage had previously referred three to five clients to lewis rice during the course of lewis rice’s relationship with heritage heritage referred more than clients to the firm lewis rice did not pay heritage for the referral of mr rawls and it did not receive any fees from heritage related to the rawls transactions mr falk graduated from suffolk university law school in and earned his master of laws ll m in taxation from washington university school of law in he is a tax specialist partner at lewis rice and at the time of trial was the head of the firm’s tax department mr weltman graduated from washington university school of law in and earned his ll m in taxation from new york university school of law in mr rawls’ engagement letter with lewis rice lewis rice engagement letter stated that lewis rice would furnish legal services to you in connection with steps you are taking to protect your investment in finisar corporation and other aspects of your estate_planning the letter went on to state that the firm’s services included the preparation of documents implementing your planning decisions mr rawls paid lewis rice a dollar_figure flat fee for his estate plan the firm’s advice regarding the transactions at issue and the preparation of the formation and transaction documentsdollar_figure the group transactions the first set of transactions in these cases was implemented with a series of transactions that took place between march and date which we refer to collectively as the group transactions on date jsr management corp jsrmc was incorporated in texas jrsmc issued big_number shares of common_stock to mr rawls for dollar_figure cash mr rawls was jsrmc’s president sole shareholder and sole director on date jsrmc filed form_2553 lewis rice prepared a will a revocable_trust instrument a durable_power_of_attorney and health care directives for mr rawls in date for example lewis rice drafted the sale and purchase agreements for various partnership interests prepared the promissory notes and made the state partnership filings for the partnerships on date rawls management corp rmc was incorporated in texas rmc issued big_number shares of common_stock to mr rawls in exchange for dollar_figure cash mr rawls was rmc’s president sole shareholder and sole director on date rmc filed form_2553 on date the jerry s rawls business_trust business_trust was created in connection therewith mr rawls transferred to business_trust dollar_figure million in cash big_number shares of common_stock of finisar and all of his stock in rmc big_number shares on date mr rawls filed an election for business_trust to be a small_business trust under sec_1361 also on date the jerry s rawls family_trust family_trust was created mr rawls’ brother warren rawls was appointed sole trustee the beneficiaries are with the exception of mr rawls the descendants of mr rawls’ parents on date mr rawls transferred dollar_figure as a gift to family_trust also on date business_trust and rmc formed rawls family l p family which would serve as the upper_tier_partnership family was formed as a limited_partnership under the laws of the state of missouri business_trust was a limited_partner and rmc was a general_partner dollar_figure the contributions made in connection with family’s formation were effective date and are discussed infra p on date business_trust opened at paine webber two brokerage accounts which we refer to as pw1 and pw2 on date business_trust made a cash transfer of dollar_figure to pw1 on date business_trust borrowed in_kind dollar_figure million of u s treasury notes from paine webber april short_sale liability and sold the notes in the open market receiving cash proceeds equal to dollar_figure which it maintained in pw2 also on date jsrmc and business_trust formed group which would serve as the lower_tier_partnership in connection therewith the following contributions were made jsrmc contributed its own promissory note in the principal_amount of dollar_figure in exchange for a general_partner interest and business_trust contributed all of the assets and obligations of pw1 and pw2 that is dollar_figure million in cash the proceeds from the short_sale and the obligation to close the short_sale in exchange for a limited_partnership interestdollar_figure on its form_1065 u s return of partnership income for the short tax_year beginning april and ending date filed date group did not account for the obligation to close the short_sale as a partnership_liability under sec_752 and b thus business_trust presumably received an inflated outside_basis in group see discussion infra p outside_basis refers to the basis of a partner’s partnership_interest see generally sec_722 providing that the basis of a partner’s partnership_interest acquired by the contribution of property other than money is the basis of the contributed_property and the basis of a partner’s partnership_interest acquired by continued effective date the following contributions were made to family rmc contributed its own promissory note in the principal_amount of dollar_figure and business_trust contributed its entire_interest in group and big_number shares of finisar common stockdollar_figure on date jsrmc and family sold their partnership interests in group to family_trust in exchange for separate promissory notes from family_trust in the original principal amounts of dollar_figure and dollar_figure respectivelydollar_figure following this sale all ownership interests in group were held by family_trust continued the contribution of money is the amount of money contributed sec_752 providing that the basis of a partner’s partnership_interest is increased to the extent of the partner’s increased share of partnership liabilities sec_752 providing that the basis of a partner’s partnership_interest is decreased to the extent of the partner’s decreased share of partnership liabilities sec_705 providing rules for subsequent adjustments to the basis of a partner’s partnership_interest following its initial determination at the time of original acquisition to reflect the partnership’s operating results and the partner’s distributive shares of partnership income gain loss deduction and credit sec_733 providing rules for adjustments to the basis of a partner’s partnership_interest to account for distributions from the partnership to the partner family presumably under authority of sec_723 inherited business trust’s inflated outside_basis mr rawls subsequently sold his interest in jsrmc to heritage group now presumably a single member disregarded_entity continued to remain liable for the obligation to close the short_sale on date family_trust closed the short_sale positions generating a short-term_capital_loss of approximately dollar_figure on date family_trust repaid jrsmc and family for the promissory notes issued in exchange for family trust’s purchase of group family subsequently transferred the proceeds it received from family_trust to its partners business_trust and rmc family as a result of the sale of its group interest claimed a short-term_capital_loss for federal_income_tax purposes of dollar_figure the amount of the loss is the difference between the amount_realized dollar_figure and family’s adjusted_basis in its group limited_partner interest dollar_figure almost the entire amount of this loss was the result of the overstatement of family’s basis in its partnership_interest in group this overstatement in turn arose from group’s failure to account for the obligation to close the short_sale in connection with finisar’s secondary offering on date family sold for cash big_number shares of its finisar common_stock generating a long-term see sec_301_7701-1 providing that certain organizations that have a single owner can choose to be recognized or disregarded as entities separate from their owners b ii providing that a domestic entity is d isregarded as an entity separate from its owner if it has a single owner proced admin regs capital_gain for federal_income_tax purposes of dollar_figure after a commission lewis rice advice regarding group transactions lewis rice prepared all the documents in connection with the group transactions lewis rice also drafted a more-likely-than-not opinion letter in the draft lewis rice concluded that the obligation to close the short_sale was not a partnership tax_liability within the meaning of sec_752 the partnership-abuse rules set forth in sec_1_701-2 income_tax regs would not apply to the group transactions and the judicial substance over form and step transaction doctrines would not apply to the group transactions however lewis rice ultimately decided not to issue an opinion letter with regard to the group transactions while preparing the opinion letter mr falk raised concerns that sec_267 relating to losses expenses and interest with respect to transactions between related parties could potentially apply to disallow the loss as a sale between related parties heritage disagreed with lewis rice that sec_267 could apply during their discussions regarding sec_267 heritage and lewis rice decided the transactions needed to be done again in a subsequent meeting with mr rawls heritage and lewis rice informed mr rawls of lewis rice’s concerns regarding sec_267 and that while heritage disagreed with lewis rice about the application of sec_267 another transaction needed to be done the trading transactions the second set of transactions at issue in these cases was implemented with a series of transactions that took place between august and date which we refer to collectively as the trading transactions on date rawls trading l p was formed17 with rmc as the sole general_partner and business_trust as the sole limited partnerdollar_figure on date business_trust opened a brokerage account at donaldson lufkin jenrette dlj account shortly thereafter business_trust transferred dollar_figure million in cash to the dlj account on date the following contributions were made to family business_trust contributed big_number shares of finisar common_stock and rmc contributed its own promissory note in the principal_amount of dollar_figure on date business_trust borrowed in_kind dollar_figure million face value treasury notes from donaldson lufkin jenrette august short_sale trading was formed as a limited_liability partnership in missouri the contributions made in connection with trading’s formation were effective date and are discussed infra p liability that same day business_trust sold the treasury notes in the open market for dollar_figure net of commissions which it maintained in the dlj account on date the following capital contributions were made to trading rmc contributed its own promissory note in the principal_amount of dollar_figure in exchange for a general_partnership interest and business_trust contributed all of the assets and obligations of the dlj account that is dollar_figure million in cash the proceeds of the short_sale and the obligation to close the short_sale in exchange for a limited_partner interestdollar_figure on date the following additional capital contributions were made to family business_trust contributed all of its ownership_interest in trading and rmc contributed its own promissory note in the original principal_amount of dollar_figure on date rmc and family collectively sold their partnership interests in trading to west coast business_trust west coast in exchange for separate promissory notes from west coast in the original principal amounts of on its partnership return for the short tax_year beginning august and ending date filed date trading did not account for the obligation to close the short_sale as a partnership_liability under sec_752 and b thus business_trust presumably received an inflated outside_basis in trading see discussion infra pp dollar_figure and dollar_figure respectively west coast’s sole trustee was gary m kornman a key principal at heritage and the individual who controlled heritage west coast held the interest in trading as a nominee for valiant investments l p following the sale of trading to west coast all of the ownership interests in trading were held by west coast trading now presumably a single member disregarded_entity continued to remain liable for the obligation to close the short_sale as a result of the sale of its trading interest family claimed a short-term_capital_loss for federal_income_tax purposes of dollar_figure the amount of the loss is the difference between the amount_realized dollar_figure and family’s adjusted_basis in its limited_partner interest in trading dollar_figure almost the entire amount of this loss was the result of the overstatement of family’s basis in its partnership_interest in trading this overstatement in turn arose from trading’s failure to account for the obligation to close the short_sale on date valiant partially closed the short_sale positions by purchasing dollar_figure million of treasury notes on date valiant fully see supra note citing the applicable regulations defining a single member disregarded_entity closed the short_sale positions by purchasing an additional dollar_figure million of treasury notes on date valiant repaid with interest its dollar_figure note to family and its dollar_figure note to rmc lewis rice advice for trading transactions in date lewis rice began drafting an opinion letter for mr rawls with respect to the trading transactions in connection therewith the firm drafted written representations for mr rawls’ approval which stated the facts of the trading transactions lewis rice drafted the representations on the basis of its discussions with mr rawls its discussions with heritage personnel and its firsthand knowledge from drafting the documents and implementing the transactions after reviewing the representations for completeness and accuracy mr rawls signed the representations on date the representations list mr rawls’ significant objectives in the transactions including the objectives to r ealize a profit by taking one or more short positions in treasury notes and to r educe to the extent possible the income_tax due as a result of the dispositions of the finisar common_stock on date lewis rice gave mr rawls a legal opinion on the consequences of the trading transactions the opinion concluded that the obligation to close the short_sale was not a partnership tax_liability within the meaning of sec_752 the partnership antiabuse rules set forth in sec_1_701-2 income_tax regs would not apply to the trading transactions and the judicial substance over form and step transaction doctrines would not apply to the trading transactions mr poster in mr rawls’ personal accountant was russell payne of fort worth texas mr payne had been preparing mr rawls’ individual tax returns since the 1970s mr rawls’ individual tax returns had previously been very uncomplicated and very straightforward to prepare the returns involved in the group and trading transactions mr rawls decided it would be best to hire an accountant who was familiar with the california income_tax and had experience with the entities involved additionally mr rawls sought out a new accountant because he knew mr payne was nearing retirement heritage recommended two accountants to mr rawls one of whom was lawrence posterdollar_figure mr rawls considered both accountants and ultimately in heritage referred three or four clients including mr rawls to mr poster it appears from the record that mr rawls was the first client that heritage referred to mr poster mr poster did not have a referral agreement with continued selected mr poster22 after reviewing his resume and interviewing him over the phone mr poster graduated from cornell law school in and became a certified_public_accountant in after law school mr poster worked at touche ross co which is now part of deloitte in new york new york for five years he then worked as a manager for richard a eisner co in new york for two years mr poster subsequently worked for the accounting firm peat marwick which is now part of kpmg where he was a tax partner for years in he left peat marwick to open his own office in rancho santa fe california since then mr poster has been a solo practitioner providing tax and accounting services to a variety of clients including individuals estates and trusts and privately held businesses mr poster also had experience evaluating sec_752 issues in short_sale transactions in joseph fernandez hired mr poster to review a transaction heritage proposed involving short salesdollar_figure mr fernandez was not referred to mr continued heritage mr poster never received referral fees from heritage and he never paid heritage for the referrals the clients heritage referred to mr poster made up only or less of his clientele mr rawls hired mr poster to prepare the tax returns for jrsmc rmc business_trust family_trust family trading and group mr fernandez and his family are still clients of mr poster poster by heritage mr fernandez’s attorney allen rich introduced him to mr poster mr poster was hired to independently review the transaction proposed by heritage similar to mr rawls’ transactions mr fernandez’s transactions revolved around sec_752 and short_sales mr poster researched the issues and reviewed the relevant authorities including the article short-sale obligations and basis in partnership interests by alice welt cunninghamdollar_figure he also reviewed an opinion letter prepared for mr fernandez by the law firm ahrens deangeli while reviewing the transactions mr poster met with mr fernandez’s attorneys and heritage employees mr poster ultimately concluded that the short-sale obligation was not a liability under sec_752 returns before mr poster prepared the returns involved he discussed the transactions with mr rawls verified the underlying facts with heritage and reviewed the lewis rice opinion letter mr poster’s position regarding sec_752 remained the same as it had been the year before that a short-sale obligation was not a liability for purposes of sec_752 while preparing family’s return mr rawls and mr poster specifically discussed whether to include the group transactions on family’s return when lewis rice had issued an opinion letter for tax notes only the trading transactions mr poster advised mr rawls that it was proper to report the group transactions on family’s return mr rawls and mr poster did not discuss minimizing the likelihood of audit and they assumed the returns reporting the transactions would be audited mr rawls was emphatic with mr poster that they be in compliance with the code mr poster charged his normal hourly rate for preparation of the returns on date mr poster filed group’s form_1065 for its tax_year beginning date and ending date on business trust’s schedule_k-1 partner’s share of income credits deductions etc group reported that business trust’s capital_contribution was dollar_figure group did not report the obligation to close the april short_sale as a liability on the group return and did not account for it when determining business trust’s capital_contribution group reported that business_trust received a dollar_figure withdrawal and distribution upon business trust’s transfer of its interest in group to family on date mr poster filed trading’s form_1065 for its tax_year beginning date and ending date on business trust’s schedule_k-1 trading reported that business trust’s capital_contribution was dollar_figure trading did not report the obligation to close the august short_sale as a liability on its return and did not account for it when determining business trust’s capital_contribution trading reported on its return that business_trust received a dollar_figure withdrawal and distribution upon business trust’s transfer of its interest in trading to family on date family filed a form_1065 for its tax_year beginning date and ending date the return reported a long-term_capital_gain of dollar_figure on the sale of big_number shares of finisar stock family reported that business trust’s capital_contribution was dollar_figure and rmc’s capital_contribution to be dollar_figure family claimed a dollar_figure short-term_capital_loss on the sale of group and a dollar_figure short-term_capital_loss on the sale of trading family when calculating these losses did not include any deemed distributions of money it received that were due to the decrease in its liabilities from the assumption of the obligation to close the april short_sale by family_trust and the obligation to close the august short_sale by west coast on date mr poster filed business trust’s form_1041 u s income_tax return for estates and trusts for its tax_year beginning date and ending date on the return business_trust offset its share of family’s capital_gains with its share of family’s capital losses on the sale of group and trading business_trust issued a schedule k- to mr rawls showing no taxable_income mr poster also filed returns for jsrmc rmc and family_trust on date mr rawls timely filed a form_1040 u s individual_income_tax_return for prepared by mr payne mr rawls reported a dollar_figure capital_loss from business_trust on the return mr rawls’ return also shows that he donated more than dollar_figure million in finisar stock to texas tech university big_number shares purdue university big_number shares and the air force village foundation big_number shares mr rawls deducted dollar_figure of his charitable_contributions leaving dollar_figure in unused charitable_contributions subsequent events group was dissolved on date and did not file a form_1065 after on date trading filed a form_1065 for its tax_year ending date the return was marked as trading’s final return trading did not file a tax_return for in mr poster began preparing mr rawls’ personal return and has since been mr rawls’ personal tax_return_preparer as of the date of trial family_trust business_trust family and rmc were still in existence as of the date of trial mr rawls continued to control family at that time family’s assets included shares of stock in finisar and other companies bonds and private equity mutual_fund and hedge fund holdings exceeding dollar_figure million in value fpaas and family dismissal on date respondent timely mailed an fpaa of group’s partnership items group fpaa to jsrmc as group’s tax_matters_partner an fpaa of trading’s partnership items trading fpaa to rmc as trading’s tax_matters_partner and an fpaa of family’s partnership items family fpaa to rmc as family’s tax_matters_partner in the fpaas the irs adjusted the following items of group and trading distributions of property other than money partnership liabilities capital contributed during the year other decreases on schedule m-2 analysis of partners’ capital accounts distributions to a former partner due to sec_708 termination and recharacterization of the partnerships under the sham_transaction the partnership_anti-abuse_rules and the economic_substance_doctrine the fpaas also determined accuracy-related_penalties at a rate of either or on the underpayment_of_tax attributable to the above adjustments on date rmc timely filed a petition for adjustment of trading’s partnership items as set forth in the trading fpaa and a petition for adjustment of family’s partnership items as set forth in the family fpaa on date a petition_for_readjustment of the partnership items of group as set forth in the group fpaa was filed on date petitioners filed a motion to consolidate the group trading and family cases on date respondent filed a motion to stay the partner-level proceedings initiated in response to the family fpaa on date we granted petitioners’ motion to consolidate the group trading and family cases on date we denied respondent’s motion to stay the family case without prejudice a trial was conducted the week of date in dallas texas on date this court dismissed family for lack of jurisdiction by order accompanying our opinion 138_tc_271 i adjustments in fpaa opinion the commissioner’s determinations in an fpaa are generally presumed correct and a party challenging an fpaa has the burden of proving that the commissioner’s determinations are in error rule a 290_us_111 see also 107_tc_94 petitioner bears the burden of proving that respondent’s determinations in the fpaa are erroneous clovis i v commissioner 88_tc_980 an fpaa is the functional equivalent of a notice_of_deficiency petitioners have failed to meet their burden of proving respondent’s determinations in the group fpaa and the trading fpaa regarding the understatement_of_tax are incorrect petitioners offered no evidence and advanced no argument at trial establishing that respondent’s determinations in the group fpaa and the trading fpaa are wrongdollar_figure furthermore petitioners did not address this issue in their posttrial brief and thus we consider it waived or abandoned see 100_tc_367 petitioner has not pursued this line of objection on brief and we consider it abandoned 84_tc_693 on numerous occasions we in essence have defaulted or dismissed issues for failure to brief them generally we have accomplished this result by considering the issue waived or conceded on date petitioners filed the following concessions with respect to family with the court stating that family and its partners rmc and business_trust conceded the limitation by sec_165 of the loss claimed by family on the sale of its interest in group the limitation by sec_165 of the loss claimed by family on the sale of its interest in trading and the at-risk adjustments under sec_465 respondent asked the court to reject petitioners’ concessions because family was ultimately dismissed for lack of jurisdiction in 138_tc_271 we do not decide whether to accept family’s concessions aff’d without published opinion 789_f2d_917 4th cir 22_tc_593 petitioners in their brief do not argue anything about transferee_liability and although they do not expressly abandon the issue of transferee_liability we presume they no longer press it stonegate of blacksburg inc v commissioner tcmemo_1974_213 since petitioner did not consider this issue in either its original or reply briefs we consider it to have been conceded accordingly respondent’s determinations in the group fpaa and the trading fpaa are sustained including that group and trading should be disregarded for tax purposes petitioners are deemed to have conceded this issue ii jurisdiction over penalties having decided that group and trading are disregarded for federal_income_tax purposes we have jurisdiction to determine the validity of partnership-level defenses to the accuracy-related_penalties respondent proposed see 138_tc_67 holding that where the overstatement of a purported partner’s basis in property received upon liquidation of a disregarded partnership is attributable to claiming that capital contributions were made to the partnership the underpayment_of_tax resulting from the sale of that property is attributable to the reduction to zero of the claimed capital contributions to the partnership and the court has jurisdiction to determine the applicability of the gross_valuation_misstatement penalty to the loss resulting from the sale of the property iii sec_6662 penalties and reasonable_cause defense sec_6662 and b and provides that a taxpayer may be liable for a accuracy-related_penalty on the portion of an underpayment of income_tax attributable to among other things negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement sec_6662 increases the rate to a rate to the extent that the underpayment is attributable to a gross_valuation_misstatement an accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment_of_tax for which a taxpayer had reasonable_cause and acted in good_faith sec_6664 the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id in order for the reasonable_cause exception to apply the taxpayer must prove that he exercised ordinary business care and prudence as to the disputed item see 115_tc_43 aff’d 299_f3d_221 3d cir petitioners bear the burden of proving that they meet the requirements for relief under the sec_6664 reasonable_cause exception see 116_tc_438 the determination of reasonable_cause and good_faith is made at the partnership level taking into account the state of mind of the general_partner 137_tc_70 citing 131_tc_275 mr rawls as the sole owner of jsrmc the general_partner of group was the only individual with the authority to act on behalf of group similarly mr rawls as the sole owner of rmc the general_partner of trading was the only individual with the authority to act on behalf of trading consequently it is mr rawls’ conduct at the time that the group and trading transactions were executed that is relevant for the purpose of determining whether we should sustain the asserted accuracy-related_penalties petitioners argue we should not sustain the accuracy-related_penalties because mr rawls reasonably relied on the advice of lewis rice and mr poster reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty see 469_us_241 whether reasonable_cause exists when a taxpayer has relied on a tax professional to prepare a return must be determined on the basis of all of the facts and circumstances see neonatology assocs p a v commissioner t c pincite the taxpayer claiming reliance on a tax professional must prove by a preponderance of evidence that it satisfies each prong of the following test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment id pincite reliance may be unreasonable however if the adviser is a promoter of the transaction or suffers from an inherent conflict of interest that the taxpayer knew or should have known about id pincite before we analyze petitioner’s claim using the three-prong test stated above we determine whether lewis rice and mr poster were promoters of the transactions a promoters respondent argues that mr rawls cannot rely on the attorneys at lewis rice and mr poster because they were promoters our court has defined promoter as ‘an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction ’ 136_tc_67 quoting tigers eye trading llc v commissioner t c memo aff’d 684_f3d_84 d c cir we however have stated that an adviser is not a promoter of a transaction when he has a long-term and continual relationship with his client does not give unsolicited advice regarding the tax_shelter advises only within his field of expertise and not because of his regular involvement in the transaction being scrutinized follows his regular course of conduct in rendering his advice and has no stake in the transaction besides id pincite citing 132_tc_347 in ltd an attorney suggested a son-of-boss transaction to one of his clients id pincite the client’s accountants reviewed the proposed transaction and approved it id pincite the attorney handled all the paperwork for the transaction including setting up the entities involved id pincite the accountants prepared the returns involved but instead of charging their normal fee they charged a flat fee of dollar_figure which was dollar_figure more than their usual fee id pincite the court found that both the attorney and the accountants were promoters id pincite- the court noted that the attorney was not being paid to evaluate the deal or tweak a real business deal to increase its tax advantages he was being paid to make it happen id pincite as for the accountants the court concluded that their flat fee was not based on the complexity of the returns involved but instead found it to be the firm’s cut for helping to make the deal happen id ultimately the court concluded that because the attorney and the accountants structured the transaction and profited from its implementation they were promoters id the court_of_appeals for the district of columbia circuit when affirming our decision noted that an adviser’s involvement in preparation of documents required to implement a son-of-boss transaction supports a finding that the advisor was a promoter ltd v commissioner f 3d pincite citing 408_fedappx_908 6th cir aff’g 132_tc_161 we find on the basis of the above that lewis rice was a promoter like the lawyer in ltd the lewis rice lawyers were not being paid to evaluate a deal or to tweak it they were being paid to make the transactions happen they did more than simply evaluate heritage’s strategies they implemented them they created the entities involved and prepared all the paperwork involved therefore mr rawls cannot rely on the advice of lewis rice because it was a promoter of the transactions involved however we find that mr poster was not a promoter and mr rawls can rely on his advice if he satisfies the three-prong test unlike the advisers in ltd mr poster did not introduce or suggest the transaction to mr rawls and he did not coordinate the transaction mr poster was advising mr rawls within his field of expertise and he followed his regular course of conduct in rendering his advice furthermore his compensation did not depend on the outcome of the transactions and he charged his normal hourly rate we disagree with respondent that mr poster was a promoter because heritage referred three or four clients including mr rawls to mr poster in heritage did not tell mr rawls he had to hire mr poster and mr poster was not the only accountant heritage recommended there was no referral agreement between heritage and mr poster and mr poster never received referral fees from heritage nor did he pay any referral fees to heritage there is nothing to suggest that mr poster had a financial stake in the transactions because he was one of two accountants recommended by heritage nor is there anything to suggest that mr poster was unable to give objective independent advice to mr rawls mr poster was not a promoter thus if petitioners can establish that mr rawls reasonably relied on him under the three-prong test discussed above the accuracy-penalties will not be sustained b competent professional with sufficient expertise we find that mr poster was a competent professional mr poster graduated from cornell law school was a certified_public_accountant and had almost years of experience in tax when mr rawls hired him including years as a tax partner at a major accounting firm not only was mr poster a competent tax_return_preparer he also had knowledge of the relevant aspects of federal tax law he had experience evaluating short_sales involving sec_752 issues cf sec_1_6664-4 proced admin regs r eliance may not be reasonable or in good_faith if the taxpayer knew or reasonably should have known that the advisor lacked knowledge in the relevant aspects of federal tax law respondent argues that mr poster was not a competent professional because he failed to secure certain representations from mr rawls and he did not consider the application of sec_165 and sec_465 respondent is essentially arguing that mr poster cannot be a competent adviser because mr poster was incorrect in his advice to mr rawls however an adviser can still be competent and the taxpayer can still rely on the adviser even if the advice given turns out to be incorrect see 152_f3d_450 5th cir finding reliance on the adviser reasonable even when his legal interpretation of a code section turned out to be incorrect and the cause of the substantial understatement_of_tax aff’g in part rev’g in part 108_tc_344 longoria v commissioner tcmemo_2009_162 finding the taxpayer’s reliance on his accountant’s advice reasonable even if the accountant acted unreasonably in dispensing it as the supreme court stated in boyle u s pincite when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place c necessary and accurate information we find that mr rawls provided mr poster with all the relevant information needed to assess the correct level of income_tax mr poster and mr rawls discussed the transactions while preparing the returns mr rawls gave mr poster the lewis rice opinion letter and mr poster was given access to heritage personnel so that he could verify the facts of the transactions respondent argues that mr rawls did not provide mr poster with necessary and accurate information because he did not tell mr poster that lewis rice declined to issue an opinion letter with respect to the group transactions mr rawls did not tell mr poster this because as he testified i think he knew that i didn’t have to tell him furthermore mr rawls and mr poster specifically discussed whether the group transaction should be reported on family’s return even though there was not an opinion letter there is nothing in the record to suggest that mr rawls hid from mr poster that lewis rice did not issue an opinion letter with respect to the group transactions respondent also argues that mr rawls did not inform mr poster of his tax reduction motivations and the fact that heritage’s fee was based on tax savings there is nothing in the record to suggest that mr rawls hid these facts from mr poster one of the reasons clients seek the advice of lawyers and accountants is that those advisers know what information is important and what questions to ask mr rawls provided the information he thought was necessary see longoria v commissioner tcmemo_2009_162 it was not the taxpayer’s fault that his c p a did not ask him more questions or request more documentation regarding the underlying lawsuit and the relationship of his physical injuries to it we do not blame the taxpayer for his c p a ’s erroneous conclusion of law d good-faith reliance we conclude that mr rawls relied in good_faith on mr poster’s advice mr rawls credibly testified that he was very emphatic with larry that we should absolutely be compliant with the tax code and complete in our disclosure and he said we absolutely were this is consistent with mr poster’s testimony that they had always assumed that these transactions would be audited we find that mr rawls relied in good_faith on mr poster because there was nothing to suggest to a person of mr rawls’ education and experience that the advice was wrong or that the transactions were too good to be true in 608_f3d_1366 fed cir the court_of_appeals_for_the_federal_circuit found that the taxpayer should have known the son of boss transaction was too good to be true because of his extensive experience in finance having worked as an investment banker and as the manager of his family’s complex finances the taxpayer as manager of his family’s complex finances had helped implement a number of sophisticated tax-planning strategies giving him sufficient knowledge and experience to know when a tax planning strategy was likely ‘too good to be true ’ id in sas inv partners v commissioner tcmemo_2012_159 we concluded that the taxpayer because he had an accounting degree and was a certified financial planner should have known that the son of boss transaction was improper mr rawls is an accomplished engineer and has cofounded a very successful fiber optics company however unlike the taxpayers in stobie creek and sas inv partners mr rawls is not a sophisticated investor and is not familiar with tax law before the success of finisar mr rawls’ wealth consisted of the equity in his home which was subject_to two mortgages in order to finance finisar mr rawls was not familiar with managing a large fortune and as of early he did not have an estate plan or even a will we find that mr rawls did not have the background or experience necessary to have known that the heritage plan was too good to be true furthermore the sizable tax savings do not automatically create a too good to be true situation mr rawls did find the results of heritage’s strategies impressive but he also testified that he understood heritage’s strategies to be investments where you had to put up real money but you had the real opportunity to profit see am boat co llc v united_states 583_f3d_471 7th cir finding reasonable_cause when taxpayer was a credible witness and he did not know the transaction held no profit potential in am boat the government argued that the taxpayer should have known the son-of-boss transaction was too good to be true on account of the substantial tax_benefit he received from the short-sale transactions id the court_of_appeals rejected the government’s argument stating there is no doubt that the benefit the taxpayer received was large and this is the argument that gets the government the nearest to undermining the taxpayer’s assertion that he had reasonable_cause but in general ‘it is axiomatic that taxpayers lawfully may arrange their affairs to keep taxes as low as possible ’ id quoting neonatology assocs p a v commissioner f 3d pincite citing 293_us_465 furthermore we do not find it unreasonable for mr rawls to have relied on mr poster’s advice to report the group transactions on family’s return even though lewis rice declined to issue an opinion letter mr rawls was aware that mr kornman disagreed with lewis rice’s concerns regarding the group transactions and that mr kornman was confident the transaction was valid and in compliance with the code faced with a difference of opinion between heritage and lewis rice mr rawls discussed with mr poster whether the group transactions should be reported on family’s return mr poster informed mr rawls that after reviewing the lewis rice opinion letter regarding the trading transactions he thought it was proper to also report the group transactions on family’s return it was reasonable for mr rawls to rely on his accountant when faced with the question of whether to report the group transactions on family’s return respondent argues that mr rawls did not in good_faith rely on mr poster because he hid the transactions from mr payne his personal income_tax_return_preparer we do not find that mr rawls lacked good_faith because he decided to use mr poster instead of mr payne for more complicated income_tax returns there were several legitimate reasons for mr rawls’ not using mr payne that have nothing to do with hiding information from mr payne by mr rawls was living in california and subject_to california income_tax with which mr payne was unfamiliar furthermore mr rawls’ income_tax returns had gone from being very uncomplicated and very straightforward to more complex after the success of finisar and mr payne was nearing retirement mr rawls decided it was best to hire an accountant who was familiar with california law short_sales sec_752 and the entities involved and that is why he hired mr poster mr poster continued to do work for mr rawls and mr poster has been preparing mr rawls’ personal income_tax return since mr rawls was not acting in bad faith when he hired mr poster to prepare the tax returns involved e conclusion we find that mr rawls relied in good_faith on a competent adviser who had accurate and necessary information therefore on the basis of the facts and circumstances of these cases petitioners have established the reasonable_cause and good_faith defense of sec_6664 and the sec_6662 penalties do not apply in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
